DETAILED ACTION
1.	This office action is a response to communication submitted on 08/20/2020.
Information Disclosure Statement
2.  	The information disclosure statement(s) (IDS) submitted on 08/20/2020 and 09/22/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
3. 	Claims 1-15 are presented for examination.
Double Patenting
4.	Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-10 and 13-22 of copending Application No. 16/639,631 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the recite even more details of the one found in claims 1-15 on the current application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1, 5, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichikawa (US 9,246,416). 
In regards to claims 1 and 14, Ichikawa shows (Fig. 1) and discloses a motor driving control apparatus (fig. 1, col, 5: lines 28 - col. 6: lines 67) comprising:
a motor driving unit (i.e. 12) that selectively energizes three-phase coils of a motor(2); (col. 5: lines 34-37);
a motor control unit (i.e.  30)  that switches an energizing phase of the three-phase coils (within 2), the energizing phase being a phase to which the motor driving unit energizes, in a predetermined order by outputting a driving control signal to the motor driving unit (col. 5: lines 38-49);
a brake control unit (i.e. 38)  that outputs a brake control signal; 
an interphase short-circuiting unit that is connected between two-phase coils of the three- phase coils, and that short-circuits the two-phase coils in response to a short-circuiting signal (col. 2: lines 5-34, col. 3, line 59 to col. 4, line 38, col. Line 44 to col. 8, line 44);
	and a short-circuiting signal output unit that is connected between the interphase short-circuiting unit and one-phase coil that is different from each of the two-phase coils of the three-phase coils (within 2), and that outputs the short-circuiting signal to the interphase short-circuiting unit when the brake control signal is received signal (col. 2: lines 5-34, col. 3, line 59 to col. 4, line 38, col. Line 44 to col. 8, line 44 wherein apparatus and method are taught to short-circuit any two-phase coils with various switching timing to brake the motor).
In regards to claim 5, Ichikawa shows (Fig. 1) the motor driving control apparatus according to claim 1, wherein the motor control unit outputs a brake command signal for braking 
In regards to claim 7, Ichikawa shows (Fig. 1) wherein the motor control unit (i.e. 30) causes the brake control unit (38) to output the brake control signal upon expiry of a preset time period from the time when an output of the driving control signal is stopped (See Figs. 7A-7B).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.    	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over over Ichikawa (US 9,246,416) in view Aoki (US 9,007,011).
In regards to claim 2, Ichikawa teaches the motor driving control apparatus according to claim 1 but does not teach an apparatus wherein the brake control unit comprises a power supply interruption detecting circuit that detects an interruption of power supply from a power source supplying power to the motor and outputs the brake control signal -when the power supply interruption detecting circuit detects an interruption of the power supply while the motor driving unit is driving the motor.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Aoki into Ichikawa since Ichikawa suggests a motor control system and Aoki suggests the beneficial use of power supply interruption detection in a motor control system in the analogous art of motor control technology. The motivation for this comes from the fact that Aoki teaches a power supply interruption detection in a motor control system which can he used to improve the motor control system disclosed by Ichikawa.
In regards to claim 3, Ichikawa teaches and shows wherein the brake control unit (38) outputs the brake control signal when the power supply interruption detecting circuit detects an interruption of the power supply and detects a counter electromotive force generated in the one-phase coil while the motor driving unit is not driving the motor (col. 3, lines 20-22; col. 8, lines 45-48, col 14, lines 13-21).


9.   	 Claims 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US 9,246,416) in view HAKOJIMA (JP 06060581 A).
In regards to claims 8-10, Ichikawa does not explicitly shows the following features of wherein the short-circuiting signal output unit includes a thyristor; the interphase short-
	However, HAKOJIMA shows a brake circuit and interphase short-circuiting unit (i.e. 6) wherein the short-circuiting signal output unit includes a thyristor (i.e. D1/D2); the interphase short-circuiting unit (i.e. 5-8) includes first to third short-circuiting units (i.e. D1-D3) that are connected between coils belonging to different pairs of the three pairs, or between different coils of the three-phase coils, and that short-circuits the coils belonging to the different pairs of the three pairs, and the interphase short-circuiting unit includes two thyristors (6), (pars. 5, 21-25 and Fig. 1).
Thus, given the teaching of HAKOJIMA, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of Ichikawa to further provide structural disconnection means such thyristor to provide brake by short-circuiting the coils in controlled manner, consequently improving the system reliability.

Allowable Subject Matter
10.	Claims 4, 6, 11-12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if overcoming the rejection under double patenting. 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE L CARRASQUILLO/Primary Examiner Engineer, Art Unit 2846